                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

PAULINE HILL,

              Plaintiff,

v.                                                         CV No. 19-845 KWR/CG

C R BARD INCORPORATED, et al.,

              Defendants.

                                 SCHEDULING ORDER

       In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to a “270-day” fact discovery track and a “180-day”

expert discovery track. Accordingly, the termination date for fact discovery is October

30, 2020, and the termination date for expert discovery is April 28, 2021.

        Discovery shall not be reopened, nor shall case management deadlines be

modified, except by an order of the Court upon a showing of good cause. These

deadlines shall be construed to require that discovery be completed on or before the

above date. Before moving for an order relating to discovery, the parties may request a

conference with the Court in an attempt to resolve the dispute. Service of interrogatories

or requests for production shall be considered timely only if the responses are due prior

to the deadline. A notice to take deposition shall be considered timely only if the

deposition takes place prior to the deadline. The pendency of dispositive motions shall

not stay discovery.

       Motions relating to fact discovery (including, but not limited to, motions to compel

and motions for protective order) shall be filed with the Court and served on opposing

parties by November 19, 2020. Motions relating to expert discovery shall be filed with
the Court and served on opposing parties by May 18, 2021. See D.N.M.LR-Civ. 7 for

motion practice requirements and timing of responses and replies. These deadlines

shall not be construed to extend the twenty-day time limit in D.N.M.LR-Civ. 26.6.

       Plaintiff shall identify to all parties in writing any expert witness to be used by

Plaintiff at trial and to provide expert reports pursuant to Fed. R. Civ. P. 26(a)(2)(B) no

later than October 30, 2020. All other parties shall identify in writing any expert witness

to be used by such parties at trial and to provide expert reports pursuant to Fed. R. Civ.

P. 26(a)(2)(B) no later than November 30, 2020. Plaintiff shall provide rebuttal expert

materials no later than December 30, 2020. In addition, Plaintiff’s experts shall be

deposed no later than January 30, 2021, and Defendants’ experts shall be deposed no

later than March 3, 2021.

       Pretrial motions, other than discovery motions, shall be filed with the Court and

served on opposing party by May 28, 2021. See D.N.M.LR-Civ. 7 for motion practice

requirements and timing of responses and replies. Any pretrial motions, other than

discovery motions, filed after the above dates shall, in the discretion of the Court, be

considered untimely.

       Plaintiff shall have until March 4, 2020, to join additional parties and to amend

the pleadings. Defendants shall have until April 3, 2020, to join additional parties and to

amend the pleadings.

       If documents are attached as exhibits to motions, affidavits or briefs, those parts

of the exhibits that counsel want to bring to the attention of the Court must be

highlighted in accordance with D.N.M.LR-Civ. 10.6.

       Counsel are directed to file a consolidated final Pretrial Order as follows:

Plaintiff to Defendants on or before July 13, 2021; Defendants to Court on or before
                                            2

July 27, 2021. Counsel are directed that the Pretrial Order will provide that no

witnesses except rebuttal witnesses whose testimony cannot be anticipated, will be

permitted to testify unless the name of the witness is furnished to the Court and

opposing counsel no later than thirty (30) days prior to the time set for trial. Any

exceptions thereto must be upon order of the Court for good cause shown.

       IT IS SO ORDERED.



                                    _______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3

